DETAILED ACTION
This is the First Action on the Merits for U.S. Patent Application No. 17/226,566, filed 9 April 2021, which is a continuation of U.S. Patent Application No. 16/469,020, now U.S. Patent No. 11,006,113, filed 12 June 2019, which is a National Stage Entry under 35 U.S.C. § 371 of International Application PCT/JP2017/037600, filed 17 October 2017, which claims priority to Japanese Application No. JP2016-245983, filed 19 December 2016.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code in Paragraph 0004.  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See M.P.E.P. § 608.01.

Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) is invoked. 
As explained in M.P.E.P. § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f). 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: the “control unit” in claims 1–3, 6, and 15; and the “processing unit” in claims 1, 4, 7, and 8, the “quantization unit” of claim 13, and the “storage unit” of claim 14.
Because these claim limitations are being interpreted under 35 U.S.C. § 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof, namely: components of an H.264/AVC or an H.265/HEVC codec.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. § 112(f), applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. § 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. § 112(f).

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a per se computer “program”, or software.  M.P.E.P. § 2106.03(I).

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 18, and 19 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “a basis of at least one of a transfer function related to conversion between light and an image signal that is applied to the image or a color range that is applied to the image”.  Parallel limitations are present in claims 18 and 19.  This phrasing is ambiguous.  Possible interpretations include:
A) The processing parameter is decided on at least one of a transfer function and either an image signal or a color range (that is, deciding between an image signal or a color range, and then using at one of least this choice and a transfer function);
B) The processing parameter is decided on at least one of a transfer function and an image signal, or a color range (that is, deciding to use at least one of a transfer function and an image signal, and further deciding to use at least the previously decided parameter or parameters or the color range);
C) The processing parameter is decided on a transfer function related to conversion between light and at least one of: an image signal that is applied to the image or a color range that is applied to the image.
For the purposes of initial search, interpretation C) is assumed, due to similar language in claim 1 of co-assigned application 16/468,954, “a coding unit that codes an image acquired on a basis of a transfer function related to conversion between light and an image signal”.  See M.P.E.P. § 702.01, “A reasonable search should be made of the invention so far as it can be understood from the disclosure, objects of invention and claims and any apparently pertinent art cited”.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1–4 and 14–19 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by International Publication WO 2015/130797 A1 (“Tourapis”), cited in the International Search Report for PCT/JP2017/037597.
Tourapis, directed to a video codec, teaches with respect to claim 1:
An image processing device (¶ 0003, video encoder operating in H.264/AVC or H.265/HEVC format) comprising:
a control unit that decides a processing parameter for image processing performed on an image on a basis of at least one of a transfer function related to conversion between light and an image signal that is applied to the image (¶¶ 0059–60, “applying different focus ranges to each frame of an input video according to some embodiments of an adaptive transfer function method”, focus ranges are used in encoding regions of a frame) or a color range that is applied to the image (¶ 0032, method may be applied to color or chroma components of a video signal); and
a processing unit that executes the image processing using the processing parameter that is decided by the control unit (¶ 0060, encoding the frame according to the adaptive transfer function method).

Regarding claim 2, Tourapis teaches:
The image processing device according to claim 1, wherein the control unit decides the processing parameter on a basis of a combination of the transfer function and the color range (¶ 0076, transfer function itself may be based on frame characteristics including color).

Regarding claim 3, Tourapis teaches:
The image processing device according to claim 1, wherein the control unit decides the processing parameter such that influences of a change in a code value of an image signal due to a difference in the at least one of the transfer function or the color range on the image processing are canceled (¶ 0076, internal transfer function avoids or smooths other significant jumps or discontinuities that negatively impact coding).

Regarding claim 4, Tourapis teaches:
The image processing device according to claim 1,
wherein the processing unit executes processing on a partial region in a quantization step that is adjusted in accordance with a coding difficulty of each partial region of the image (¶¶ 0060–61, adaptively adjusting quantization parameter for regions in a frame), and
the processing parameter is a parameter related to the quantization processing (id., quantization parameter).

Regarding claim 14, Tourapis teaches:
The image processing device according to claim 1, further comprising a storage unit that stores a value of the processing parameter associated with one or both of the transfer function and the color range (¶ 0044, storing reference data used for encoding).

Regarding claim 15, Tourapis teaches:
The image processing device according to claim 1, wherein the control unit determines a type of the at least one of the transfer function and the color range on a basis of input information related to the at least one of the transfer function or the color range (¶¶ 0032, 0035–36; format metadata that describes the adaptive transfer function may include type such as data word length and HDR)
and decides the processing parameter for the image processing on a basis of the determined type (¶ 0060, determine focus range, quantization parameters, and the like according to adaptive transfer function method).

Regarding claim 16, Tourapis teaches:
The image processing device according to claim 15, wherein the input information is information acquired via a user interface (¶¶ 0083–0140, embedding in computer system having variety of user input devices and methods).

Regarding claim 17, Tourapis teaches:
The image processing device according to claim 15, wherein the input information is information acquired from an auxiliary signal that is multiplexed with an input image signal that expresses the image (¶ 0030, metadata is embedded in output bitstream).

Regarding claim 18, Tourapis teaches:
An image processing method comprising:
deciding a processing parameter for image processing performed on an image on a basis of at least one of a transfer function related to conversion between light and an image signal that is applied to the image (¶¶ 0059–60, “applying different focus ranges to each frame of an input video according to some embodiments of an adaptive transfer function method”, focus ranges are used in encoding regions of a frame) or a color range that is applied to the image (¶ 0032, method may be applied to color or chroma components of a video signal) or a color range that is applied to the image (¶ 0032, method may be applied to color or chroma components of a video signal); and
executing the image processing using the decided processing parameter (¶ 0060, encoding the frame according to the adaptive transfer function method).

Regarding claim 19, Tourapis teaches:
A program that causes a processor of an image processing device to function as (¶¶ 0002–03, implementation as software video codec):
a control unit that decides a processing parameter for image processing performed on an image on a basis of at least one of a transfer function related to conversion between light and an image signal that is applied to the image (¶¶ 0059–60, “applying different focus ranges to each frame of an input video according to some embodiments of an adaptive transfer function method”, focus ranges are used in encoding regions of a frame) or a color range that is applied to the image (¶ 0032, method may be applied to color or chroma components of a video signal); and
a processing unit that executes the image processing  using the processing parameter that is decided by the control unit (¶ 0060, encoding the frame according to the adaptive transfer function method).

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5–7 are rejected under 35 U.S.C. § 103 as being unpatentable over Tourapis in view of U.S. Patent Application Publication No. 2017/0026646 A1 (“Minoo”).
Claim 5 is directed to the parameter related to the quantization processing includes an adjustment gain of the quantization step for the image.  Tourapis does not explicitly teach this limitation.  However, Minoo, directed to a color digital video codec, discloses: The image processing device according to claim 4, wherein the parameter related to the quantization processing includes an adjustment gain of the quantization step for the image (¶ 0043, performing perceptual normalization to adjust the gain of the video data “to prepare the data in the color space for quantization”).  It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the Tourapis process to include a step of perceptual normalization, as taught by Minoo, “to make the perceptual compression of the video data more uniform across” a frame (id.).

Regarding claim 6, Tourapis, in combination with Minoo, teaches:
The image processing device according to claim 5, wherein the control unit decides a basic adjustment gain of the quantization step for the image on a basis of the at least one of the transfer function or the color range (Minoo Fig. 3A, ¶¶ 0049–50, including transfer function 306 followed by perceptual normalization 308 as a unified process 304 of perceptual reshaping).

Regarding claim 7, Tourapis, in combination with Minoo, teaches:
The image processing device according to claim 6, wherein the processing unit executes the quantization processing on partial region in a quantization step after adjustment (Minoo Fig. 3A, quantization 310 after perceptual normalization 308)
in which the quantization step is adjusted on a basis of the basic adjustment gain (Minoo ¶ 0043, perceptual normalization prepares the data for quantization) and the coding difficulty of each partial region (Tourapis ¶¶ 0060–61, adaptively adjusting quantization parameter for regions in a frame).

Claims 8–13 are rejected under 35 U.S.C. § 103 as being unpatentable over Tourapis in view of U.S. Patent Application Publication No. 2017/0339409 A1 (“Socek”).
Claims 8–13 are directed details of executing pixel classification.  Tourapis alone does not teach this detail.  However, with respect to claim 8, Tourapis in combination with Socek teaches:
The image processing device according to claim 1, wherein the processing unit executes pixel classification processing on the image using the processing parameter (¶¶ 0059–60, 63–64, classifying pixels as skin tone or not according to color values).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to use the Socek skin pixel classification system for the various utilities described in Socek at ¶ 0001, and because Socek states in ¶ 0059 that human skin tone regions require greater consistency in coding because skin tone regions “are subjectively more important from quality point of view for human viewers”.

Regarding claim 9, Tourapis in combination with Socek teaches:
The image processing device according to claim 8, wherein the processing parameter includes a threshold value to be compared with a code value of a color component in the pixel classification processing (Socek ¶ 0064, “adaptive thresholding techniques may be provided in the HSV color space to separate skin from non-skin pixels”).

Regarding claim 10, Tourapis in combination with Socek teaches:
The image processing device according to claim 9,
wherein the pixel classification processing includes region detection processing for detecting a specific region in the image (Socek ¶¶ 0058–59, 64–65, detect skin tone regions), and
the threshold value includes a region detection threshold value (Socek ¶¶ 0064–68, determine skin tone regions using global skin hue thresholding).

Regarding claim 11, Tourapis in combination with Socek teaches:
The image processing device according to claim 10,
wherein the specific region is a region of a specific color (¶¶ 0064–65, skin tone), and
the region detection threshold value includes a color determination threshold value (id., global skin histogram thresholds).

Regarding claim 12, Tourapis in combination with Socek teaches:
The image processing device according to claim 11,
wherein the specific color is a skin color (Socek ¶¶ 0064–65, skin tone), and
the color determination threshold value includes a skin color determination threshold value (id., global skin histogram thresholds).

Regarding claim 13, Tourapis in combination with Socek teaches:
The image processing device according to claim 12, further comprising a quantization unit that executes quantization processing on the image in a quantization step that is adjusted on a basis of a result of the region detection processing (Socek ¶ 0059, “reducing a quantization parameter in the skin tone region”).

Conclusion
This is a continuation of applicant's earlier Application No. 16/469,020.  All claims are drawn to the same invention claimed in the earlier application (specifically, the claims as filed in this application are identical to the claims as originally filed in the ‘020 application) and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See M.P.E.P. § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662. The examiner can normally be reached M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David N Werner/Primary Examiner, Art Unit 2487